Filed 1/12/11 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2011 ND 5







State of North Dakota, 		Plaintiff and Appellee



v.



Patrick James Golden, 		Defendant and Appellant







No. 20100132







Appeal from the District Court of Ward County, Northwest Judicial District, the Honorable Gary H. Lee, Judge.



AFFIRMED.



Per Curiam.



Kelly Ann Dillon, Assistant State’s Attorney, P.O. Box 5005, Minot, N.D. 58702-5005, for plaintiff and appellee.



Robert Wade Martin, North Dakota Public Defenders’ Office, 11 1st Avenue Southwest, Minot, N.D. 58701, for defendant and appellant.

State v. Golden

No. 20100132



Per Curiam.

[¶1]	Patrick James Golden appealed from a criminal judgment entered after a jury found him guilty of class C felony reckless endangerment.  On appeal, Golden argues the evidence is insufficient to support the jury’s guilty verdict.  We affirm under N.D.R.App.P. 35.1(a)(3).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner